Case 4:19-cr-00089-ALM-KPJ Document 20 Filed 03/01/21 Page 1 of 3 PageID #: 57




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

UNITED STATES OF AMERICA,                           §
                                                    §
                 Plaintiff,                         §
v.                                                  §     CRIMINAL ACTION NO. 4:19-CR-89
                                                    §
CALEB APPIAH-OSEI (2),                              §
                                                    §
                 Defendant.                         §


                             REPORT AND RECOMMENDATION
                          OF UNITED STATES MAGISTRATE JUDGE

          Now before the Court is the request for revocation of Defendant Caleb Appiah-Osei’s

(“Defendant”) supervised release. After the District Judge referred the matter to this Court for a

report and recommendation, the Court conducted a hearing on January 22, 2021, to determine

whether Defendant violated his supervised release.          Defendant was represented by Frank

Henderson of the Federal Public Defender’s Office. The Government was represented by Heather

Rattan.

          Defendant was sentenced on October 9, 2018, before The Honorable David A. Ezra of the

Western District of Texas after pleading guilty to the offense of Possession with Intent to Distribute

Cocaine, a Class C felony. This offense carried a statutory maximum imprisonment term of not

more than 20 years. The guideline imprisonment range, based on a total offense level of 12 and a

criminal history category of I, was 10 to 16 months. Defendant was subsequently sentenced to

time served followed by a 3-year term of supervised release subject to the standard conditions of

release, plus special conditions to include home confinement for 6 months; 50 hours community

service; substance abuse testing and treatment; alcohol abstinence; mental health treatment, and a

$100 special assessment. On October 9, 2018, Caleb Appiah-Osei completed his period of


REPORT AND RECOMMENDATION – Page 1
Case 4:19-cr-00089-ALM-KPJ Document 20 Filed 03/01/21 Page 2 of 3 PageID #: 58




imprisonment and began service of the supervision term in the Eastern District of Texas. On

March 26, 2019, jurisdiction of this case was transferred to the Eastern District of Texas, Sherman

Division, and assigned to The Honorable Amos L. Mazzant, III.

       On October 18, 2019, the U.S. Probation Officer executed a Petition for Warrant or

Summons for Offender Under Supervision [Dkt. 2, Sealed]. The Petition asserted that Defendant

violated four (4) conditions of supervision, as follows: (1) The defendant shall not commit another

federal, state, or local crime; (2) The defendant shall refrain from any unlawful use of a controlled

substance; (3) The defendant shall participate in a substance abuse treatment program and follow

the rules and regulations of that program. The program may include testing and examination during

and after program completion to determine if the defendant has reverted to the use of drugs. The

probation officer shall supervise the participation in the program (provider, location, modality,

duration, intensity, etc.). During treatment, the defendant shall abstain from the use of alcohol and

all intoxicants. The defendant shall pay the costs of such treatment if financially able; and (4) The

defendant shall participate in a mental health treatment program and follow the rules and

regulations of that program. The probation officer, in consultation with the treatment provider,

shall supervise participation in the program (provider, location, modality, duration, intensity, etc.).

The defendant shall pay the costs of such treatment if financially able. [Dkt. 2 at 1-2, Sealed].

       The Petition alleges that Defendant committed the following acts: (1) On September 7,

2019, the defendant was arrested by the The Colony, TX, Police Department for the offense of

Assault Causes Bodily Injury, a Class A misdemeanor. He was released from custody on

September 9, 2019, on a $10,000 bond. As of this writing, this charge remains pending; (2) On

January 14; August 26; September 11 and 27; and October 11, 2019, the defendant submitted urine

specimens that tested positive for marijuana. The urine specimens submitted on August 26, and



REPORT AND RECOMMENDATION – Page 2
Case 4:19-cr-00089-ALM-KPJ Document 20 Filed 03/01/21 Page 3 of 3 PageID #: 59




September 11, 2019, also tested positive for cocaine. On all of the aforementioned occasions, the

defendant admitted to using the controlled substance and/or the specimens were confirmed positive

by Alere Toxicology Services, Inc.; (3) On November 27 and December 7, 2018, and January 15;

June 7; July 31; and August 1, 2019, the defendant submitted urine specimens that were determined

to be diluted by Alere Toxicology Services. On April 8; August 8; September 25; and October 2,

2019, the defendant failed to report for drug testing at Addiction Recovery Center in Lewisville,

TX; and (4) On March 14, May 30, and July 17, 2019, the defendant failed to show for his mental

health counseling sessions at Denton Psychological Services in Denton, TX. [Dkt. 2 at 1-2].

       Prior to the Government putting on its case, Defendant entered a plea of true to allegation 2

of the Petition. The Government dismissed the remaining allegations. Having considered the

Petition and the plea of true to allegation 2, the Court finds that Defendant did violate his conditions

of supervised release.

       Defendant waived his right to allocute before the District Judge and his right to object to

the report and recommendation of this Court.

                                      RECOMMENDATION

       Pursuant to the Sentencing Reform Act of 1984, the Court recommends that Defendant’s

supervised release be revoked and that he be committed to the custody of the Bureau of Prisons to

be imprisoned for a term of nine (9) months, with no term of supervised release to follow.

       The Court also recommends that Defendant be housed in a Bureau of Prisons facility in the

North Texas area, specifically the Seagoville Camp, if appropriate.

                         SIGNED this 1st day of March, 2021.




                                                     ___________________________________
REPORT AND RECOMMENDATION – Page 3                   Christine A. Nowak
                                                     UNITED STATES MAGISTRATE JUDGE
